Title: [From Thomas Jefferson to Benjamin Harrison, 8? December 1780]
From: Jefferson, Thomas
To: Harrison, Benjamin


[Richmond, 8? Dec. 1780. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), Oct. 1780, 1827 edn., p. 41 (8 Dec.): “The Speaker laid before the House, a letter from the Governor, enclosing returns of the provisions obtained under the acts of the last session of Assembly; and the same were read, and ordered to lie on the table.” Neither letter nor enclosure has been found.]
